IN THE MATTER OF THE PETITION                                                          *           IN THE
FOR REINSTATEMENT OF                                                                               COURT OF APPEALS
ALEX BENEDICT LEIKUS                                                                   *           OF MARYLAND
TO THE BAR OF MARYLAND
                                                                                       *           Misc. Docket AG No. 17
                                                                                                   September Term, 2019
                                                                                       *

                                                                                   ORDER

                       Upon consideration of the Petition for Reinstatement of Alex Benedict Leikus, Bar

Counsel’s consent thereto, and the record herein, it is the 5th day of September, 2019,

                       ORDERED, by the Court of Appeals of Maryland that the Petition be, and the same

hereby is, GRANTED; and it is further

                       ORDERED, that Alex Benedict Leikus is reinstated as a member of the Bar of

Maryland; and it is further

                       ORDERED, that the Clerk of the Court shall replace the name of Alex Benedict

Leikus upon the register of attorneys entitled to practice in this Court and certify that fact

to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this

state.



                                                                                       /s/ Robert N. McDonald
                                                                                       Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-09-05 09:53-04:00




Suzanne C. Johnson, Clerk